DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
In the instant case, the nature of the chemical compound is not described. Thus, the abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 2 is objected to because of the following informalities:  The limitation “… in Chemical Formulae A-1 to A-6, …” should instead read “… wherein in Chemical Formulae A-1 to A-6, …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites in the 11th line from the end of the claim that “… adjacent two Ar2s bonding to each other are each …” However, the substituent variable Ar2 does not appear to be recited elsewhere in the claim, making it unclear what is being referred to by this limitation, rendering the claim indefinite.
Regarding claims 2-15: Claims 2-15 are rejected due to their dependence from claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO 2015/050391 A1) (hereinafter “Jun”).
Regarding claims 1, 3, 11-12, and 14-15: Jun discloses an organic electroluminescent device comprising an anode, a cathode, and one or more organic material layers provided between the anode and the cathode {paragraphs [245]-[246]: Device Manufacturing Example 1}.
The organic material layer includes a hole injection layer, a hole transport layer, a light-emitting layer, an electron transport layer, and an electron injection layer {paragraphs [245]-[246]: Device Manufacturing Example 1}.
The hole transport layer comprises the compound shown below {(paragraphs [245]-[246]: Device Manufacturing Example 1, Compound C-6 is the material of the hole transport layer.), (p. 8, Compound C-6)}.

    PNG
    media_image1.png
    924
    1051
    media_image1.png
    Greyscale


Claim(s) 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (WO 2015/050391 A1) (hereinafter “Jun”).
Regarding claims 1-3 and 11-13: Jun discloses the compound shown below {p. 10, Compound C-57}.

    PNG
    media_image2.png
    942
    1021
    media_image2.png
    Greyscale


Claim(s) 1-8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”)
Regarding claims 1-8 and 13-15: Yang discloses an organic electroluminescent device comprising an anode, a cathode, and one or more organic material layers provided between the anode and the cathode {p. 11, lines 31-32: Application Example 7}.
The organic material layer includes a hole transport layer, a light-emitting layer, and an electron transport layer {p. 11, lines 31-32: Application Example 7}
The electron transport layer comprises the compound shown below {(p. 11, lines 31-32: Application Example 7, Compound 3 is the material of the electron transport layer.), (p. 8 and p. 10, Compound (I-3) which the Examiner is equating with Compound 3 of the device examples of Yang.)}.

    PNG
    media_image3.png
    968
    1293
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”).
Regarding claims 1-9: Yang discloses compounds having the structure of general formula (I) of Yang shown below {p. 5, final 3 lines}.

    PNG
    media_image4.png
    879
    1523
    media_image4.png
    Greyscale

Yang teaches that A can be 
    PNG
    media_image5.png
    260
    322
    media_image5.png
    Greyscale
 where X is O or S {p. 6, 1st two lines}.
Yang teaches that R can be 
    PNG
    media_image6.png
    320
    262
    media_image6.png
    Greyscale
 {p. 6, lines 5-6}.
Yang exemplifies the compound shown below as an exemplification of general formula (I) of Yang {final line of p. 7 and p. 8}.

    PNG
    media_image3.png
    968
    1293
    media_image3.png
    Greyscale

Yang does not exemplify a specific compound similar in structure to the compound shown above except for having R of Yang that is quinazoline.
However, as outlined above, Yang teaches that the compound of Yang shown above has the structure of general formula (I) of Yang.
Yang teaches that R of general formula (I) of Yang can have the structure shown below (quinazoline) in addition to diphenyl substituted triazine {p. 6, lines 5-8}.

    PNG
    media_image7.png
    554
    536
    media_image7.png
    Greyscale

At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to have modified the compound of Yang shown above by substituting the diphenyl triazine with the quinazoline structure shown above, based on the teaching of Yang. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of quinazoline would have been a choice from a finite number of identified, 
The resultant compound would comprise the instant Ar1 as the instant Chemical Formula C-1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (CN 106478609 A—machine translation relied upon) (hereinafter “Yang”) as applied to claim 9 above, and further in view of Matsuura et al. (JP 2003-045662 A—machine translation relied upon) (hereafter “Matsuura”), and Kang et al. (WO 2014/185751 A1) (hereafter “Kang”).
Regarding claim 10: Yang teaches all of the features with respect to claim 10, as outlined above.
Yang teaches that the compounds of the disclosure of Yang are useful as the material of an electron transport layer of an organic electroluminescent device {p. 5, line 9; p. 8, line 9; p. 11, lines 27-34 describing Application Examples 5-8}.
Yang does not exemplify that the quinazoline substituent of the modified compound of Yang can be substituted.
However, Matsuura and Kang teach that both unsubstituted quinazoline substituents and substituted quinazoline substituents are known elements in organic electroluminescent devices.
Matsuura teaches compounds for use in the electron transport layer of an organic electroluminescent device {p. 2, lines 29-31: The compounds of the disclosure having the structure of general formula (1a) are used in the electron transport layer of an organic electroluminescent device.}.
Matsuura teaches the compounds shown below {(p. 4, final 2 lines: The electron transport layer material of the disclosure is exemplified by the compounds on pp. 5-10.), (p. 6, Compound II-10), (p. 7, Compound II-14)}.

    PNG
    media_image8.png
    673
    624
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    793
    656
    media_image9.png
    Greyscale

Thus, Matsuura teaches that both unsubstituted quinazoline substituents and substituted quinazoline substituents are known elements in organic electroluminescent devices.
Kang teaches compounds for use in the electron transport layer of an organic electroluminescent device {(paragraphs [7]-[9]: The compound of the disclosure has the structure of formula 1.), (paragraphs [97]-[99]: The compounds of the disclosure are useful as the material of the electron transport layer of an organic electroluminescent device.)}.
Kang teaches the compounds shown below {(paragraph [28]: The compounds of the disclosure are exemplified by the compounds on pp. 8-15.), (p. 12, Compound H-231; p. 12, Compound H-259; p. 14, Compound H-343; p. 15, Compound H-412)}.

    PNG
    media_image10.png
    672
    852
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    556
    792
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    660
    841
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    707
    1137
    media_image13.png
    Greyscale

Thus, Kang teaches that both unsubstituted quinazoline substituents and substituted quinazoline substituents are known elements in organic electroluminescent devices.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Kang by substituting the unsubstituted quinazoline group and a phenyl substituted quinazoline group, based on the teaching of Matsuura and Kang. The substitution would have been one known element for another known element and would have led to predictable results. See 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786